Citation Nr: 0729072	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-33 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision, which 
denied a claim for a disability rating in excess of 20 
percent for the veteran's service-connected bilateral pes 
planus.  

In September 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Waco, Texas RO.  A 
transcript of that proceeding has been associated with the 
claims folder.  In December 2006, the Board remanded the 
claim for further evidentiary development.


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
manifested by pain when standing or walking, global foot 
tenderness to palpation, and a total loss of the transverse 
and longitudinal plantar arches.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for bilateral pes planus have not been met.  See 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5276 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  
	
Letters dated in January 2006 and February 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The January 2006 and February 2007 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  It is also noted that the February 
2004 rating decision, the June 2004 Statement of the Case 
(SOC), the June 2006 Supplemental Statement of the Case 
(SSOC), and the May 2007 SSOC articulated the criteria for a 
higher rating and an analysis of the evidence.  Further, 
since the claim for an increased rating is being denied, the 
matter of the assignment of an effective date is moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with a VA examination in February 
2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The February 2007 VA 
examination report is thorough and consistent with 
contemporaneous VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2006).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

By a September 2001 rating decision, the veteran was granted 
service connection for bilateral pes planus based on 
aggravation of a preexisting disability.  His baseline 
disability level on entrance was noted as 10 percent 
disabling.  His overall symptomatology was deemed 30 percent 
disabling; however, given that he entered service with a 
preexisting condition, 10 percent was deducted.  As such, he 
was assigned a 20 percent rating.  The veteran seeks a higher 
rating.  

The veteran's bilateral pes planus is evaluated using the 
criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Under this section, a 10 percent evaluation is warranted for 
moderate acquired unilateral or bilateral flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achillis, and pain on manipulation and 
use of the feet.  A 30 percent evaluation is warranted for 
severe acquired bilateral flatfoot manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced acquired 
bilateral flatfoot manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

In order to increase the evaluation of his disability, the 
veteran must meet the criteria of a 50 percent rating.  At 
the February 2007 VA examination, the veteran complained of 
pain when walking and standing, and intense burning of his 
forefeet and heels.  He also stated that he had been 
homebound approximately six days of the twelve months prior 
to the examination and was unable to maintain employment due 
to his disability.  The examination report noted that both of 
the veteran's feet have global tenderness to palpation and a 
total loss of the transverse and longitudinal plantar arches.  
However, there is no indication in this examination report or 
the October 2003 examination report that the veteran has 
either marked pronation or marked inward displacement and 
severe spasm of the tendo Achilles on manipulation.  
According to the February 2007 VA examination report, the 
veteran does not wear orthopedic shoes or appliances.  
Therefore, as the only criteria the veteran meets for a 50 
percent evaluation is tenderness of the feet, the Board finds 
that the veteran is adequately compensated with his current 
rating.  A higher rating is not warranted.  
        
With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the 
veteran's assertions and testimony that he experiences 
persistent pain, making it difficult for him to walk, stand, 
or maintain employment.  See VA examination report, February 
2007; Travel Board hearing transcript, September 2006.  In 
order to warrant a higher evaluation through consideration of 
these provisions, the record would have to contain some 
objective evidence of additional functional impairment due to 
such factors as pain and fatigability.  However, in light of 
the fact that the rating the veteran currently receives under 
Diagnostic Code 5276 specifically takes into account pain on 
manipulation and use, the Board finds that the effects of 
pain on use, functional loss, and incoordination have already 
been considered in assessing the veteran's bilateral pes 
planus disability.  In addition, the February 2007 VA 
examination report specifically stated that no muscle atrophy 
or weakness is present in either foot. 

The Board recognizes that the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding severity are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The Board has reviewed the remaining diagnostic codes 
relating to foot disabilities, but finds that they are 
inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5277-5284 (2006).  The Board notes that the veteran has 
been diagnosed as having bilateral hallux valgus and hammer 
toe at the October 2003 VA examination.  However, the veteran 
is not service-connected for these disabilities; therefore, 
they will not be considered when assigning an evaluation for 
the veteran's service-connected bilateral pes planus 
disability.  38 C.F.R. § 4.14.

As noted above, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations has 
been considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has also not indicated that 
he requires frequent periods of hospitalization for his 
bilateral pes planus and there is no evidence of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  Although the veteran has indicated that 
he is unable to work due to foot problems, it is important to 
note that the veteran has a significant non-service-connected 
foot disability (i.e., a prominent hallux valgus deformity) 
in addition to service-connected pes planus and there is no 
indication that his pes planus, alone, renders him unable to 
work.  The Board finds that the 20 percent evaluation 
adequately reflects the clinically established impairment 
experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 20 percent disabling, is 
denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


